DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shamasundar (US 20160125744 A1) in view of Cabos (US 20130028174 A1).

REGARDING CLAIM 1, Shamasundar discloses, receiving input on at least one of an onboard graphical display avionics device or an offboard avionics device to request a change to a current flight parameter based on an active state of an aircraft (Shamasundar: [0020]); generating an air traffic control request, on the at least one of the onboard graphical display avionics device or the offboard avionics device, based on the input using an air traffic control interface application (Shamasundar: [0020]); presenting, on one of the onboard graphical display avionics device or the offboard avionics device, the generated air traffic control request (Shamasundar: [0020]; [FIG. 4, 5]); when the air traffic control request is approved to be sent, passing the generated air traffic control request to an air traffic control application on a communications management unit (CMU), Communications Management Function (CMF) or a flight management system (FMS) (Shamasundar: [0020]; [FIG. 4-8]; [FIG. 3]); and transmitting the air traffic control request to an Air Traffic Control center (Shamasundar: [FIG. 3(314)]).
Shamasundar does not explicitly recite, storing an indication of the origin of the air traffic control request in a log of the CMU, CMF or FMS.
However, in the same field of endeavor, Cabos discloses, “[0008] The sender may refer to one of an aircraft or a ground based system and the receiver to the other one of the aircraft and the ground based system. Identity related data refers to a general information about sender or receiver...The identity related data may be stored in a computer readable memory of the aircraft and in a computer readable memory of the ground based system prior to a take-off of the aircraft or it may be exchanged between the aircraft and the ground based system before the message is send from the sender to the receiver, for example by using a radio link”, for the benefit of having identity related data that provides an interpretation context for the message, which allows an intelligent text substitution that is based on the identity related data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods for enhanced adoptive validation of ATC clearance requests disclosed by Shamasundar to include storing identity related data regarding sender and receiver communications disclosed by Cabos. One of ordinary skill in the art would have been motivated to make this modification in order to have identity related data that provides an interpretation context for the message, which allows an intelligent text substitution that is based on the identity related data.

REGARDING CLAIM 2, Shamasundar in view of Cabos remains as applied above to claim 1, and further, Shamasundar also disclose, receiving an input comprises receiving an input on one or more of a navigational display, a primary flight display, an electronic flight bag (EFB), a tablet, a smart phone, a portable electronic device, a Maintenance Terminal, or a Cabin terminal (Shamasundar: [0019]).

REGARDING CLAIM 3, Shamasundar in view of Cabos remains as applied above to claim 2, and further, Shamasundar also disclose, registering the one or more of the navigational display, the primary flight display, the electronic flight bag (EFB), the tablet, the smart phone, the portable electronic device, the Maintenance Terminal, or the Cabin terminal in a configuration database on the CMU, CMF or FMS (Shamasundar: [0014]; [0022]; [FIG. 2] registering the one or more of the navigational display, the primary flight display, the electronic flight bag (EFB), the tablet, the smart phone, the portable electronic device, the Maintenance Terminal, or the Cabin terminal in a configuration database on the CMU, CMF or FMS can be observed (206, 202, and databases 226-235), wherein the configuration database indicates the parameters that can be used to generate an air traffic control request for the registered one or more of the navigational display, the primary flight display, the electronic flight bag (EFB), the tablet, the smart phone, the portable electronic device, the Maintenance Terminal, or the Cabin terminal (Shamasundar: [0014]; [FIG. 2(208, 226-235)] the configuration database indicates the parameters that can be used to generate an air traffic control request for the registered display system can be observed).

REGARDING CLAIM 4, Shamasundar in view of Cabos remains as applied above to claim 1, and further, Shamasundar also disclose, calling a function on the CMU, CMF or FMS to generate the air traffic control request; and referring to a configuration database of registered avionics devices to determine which parameters to use for the air traffic control request based on the onboard or offboard avionics device that initiated generation of the air traffic control request (Shamasundar: [0014]; [FIG. 4-8] calling a function on the CMU, CMF or FMS to generate the air traffic control request can be observed; [FIG. 2(208, 226-235)] the configuration database indicates the parameters that can be used to generate an air traffic control request for the registered display system can be observed).

REGARDING CLAIM 6, Shamasundar in view of Cabos remains as applied above to claim 1, and further, Shamasundar also disclose, receiving input comprises receiving input via one of a touchscreen or a cursor control of the one of the onboard graphical display avionics device or the offboard avionics device (Shamasundar: [FIG. 4-8]).

REGARDING CLAIM 7, Shamasundar in view of Cabos remains as applied above to claim 6, and further, Shamasundar also disclose, receiving input on the touchscreen comprises receiving an input by sensing a tap on at least one of an airspeed ribbon or an altitude ribbon of a primary flight display unit (Shamasundar: [FIG. 4-8]).

REGARDING CLAIM 8, Shamasundar in view of Cabos remains as applied above to claim 6, and further, Shamasundar also disclose, receiving input on the touchscreen comprises receiving an input by sensing a tap on a primary flight display or an electronic flight bag indicating a proposed change to a route of a flight plan (Shamasundar: [FIG. 4-8]).

REGARDING CLAIM 9, Shamasundar in view of Cabos remains as applied above to claim 1, and further, Shamasundar also disclose, generating an air traffic control request comprises generating an air traffic control request for more than one flight parameter (Shamasundar: [0013]).

REGARDING CLAIM 10, Shamasundar in view of Cabos remains as applied above to claim 9, and further, Shamasundar also disclose, the flight parameters for a multiple message element ATC request are received on one or more of the onboard graphical display avionics device or the offboard avionics device (Shamasundar: [FIG. 4-8]).

REGARDING CLAIM 11, Shamasundar in view of Cabos remains as applied above to claim 1, and further, Shamasundar also disclose, displaying an indication of the source of the air traffic control request in a log of the air traffic control application (Shamasundar: [0031]; [FIG. 7(415)]).

Claims 5, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shamasundar (US 20160125744 A1) Cabos (US 20130028174 A1) as applied to claim 1 above, and further in view of Judy (US 9280903 B2).

REGARDING CLAIM 5, Shamasundar in view of Cabos remains as applied above to claim 1, and further, Shamasundar also disclose, on the one of the onboard graphical display avionics device or the offboard avionics device, receiving a selection to enable generation of an air traffic control request (Shamasundar: [FIG. 4-8]).
Shamasundar in view of Cabos do not explicitly disclose, capturing data for the air traffic control request from the one of the onboard graphical display avionics device or the offboard avionics device.
However, in the same field of endeavor, Judy discloses, “…The message applications module 112 also maintains one or more message logs that keeps track of all uplink and downlink datalink messages to and from the aircraft…” (Col. 8, Ln. 63-67), for the benefit of managing flight planning with data link integration prior to take-off or during flight.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods for enhanced adoptive validation of ATC clearance requests disclosed by a modified Shamasundar to include managing and storing datalink messaging taught by Judy. One of ordinary skill in the art would have been motivated to make this modification in order to managing flight planning with data link integration prior to take-off or during flight.

REGARDING CLAIM 12, Shamasundar discloses, at least one avionics device with a human-machine interface with a graphical display (Shamasundar: [0030]; [FIG. 4-8] at least one avionics device with a human-machine interface with a graphical display can be observed.), a communication management unit (CMU) (Shamasundar: [0017]), flight management system (FMS) or communication management function (CMF) (Shamasundar: [0014]), coupled to the at least one avionics device (Shamasundar: [0014]), to generate the ATC downlink message and to send the ATC downlink message to the ATC application on the CMU, FMS, or CMF (Shamasundar: [0012-0014]).
Shamasundar does not explicitly disclose, a processor and a non-transitory computer readable medium that stores an ATC interface application; the CMU, FMS, or CMU includes a processor and a non-transitory computer readable medium that stores an air traffic control (ATC) application; wherein the ATC interface application, when run on the processor of the at least one avionics device, causes the processor to capture data for an ATC downlink message, and wherein the ATC application, when run on the processor of the CMU, causes the processor to send the ATC downlink message to an ATC center.
However, in the same field of endeavor, Judy discloses:
As mentioned above, the flight planning module 102 comprises instructions that are stored on one or more data storage mediums. These one or more data storage mediums are coupled to one or more processing units which can execute the instructions to implement the functions of the flight planning module 102. The one or more processing units can include a general purpose processor, such as a central processing unit (CPU), or a special purpose processor. The one or more data storage mediums can include any suitable non-volatile technology such as flash memory, an optical disk, or a magnetic disk drive. A volatile memory that is coupled to the one or more data storage mediums and the one or more processing units can also be included for storing instructions (and related data) during execution by the one or more processing units (Col. 2, Ln. 13-28) (the CMU, FMS, or CMU includes a processor and a non-transitory computer readable medium that stores an air traffic control (ATC) application; wherein the ATC interface application, when run on the processor of the at least one avionics device, causes the processor to capture data for an ATC downlink message);
In one embodiment an in-aircraft system is provided. The in-aircraft systems include one or more processing units coupled to a display unit and one or more data storage mediums coupled to the one or more processing units, the one or more data storage mediums including instructions which, when executed by the one or more processing units, cause the one or more processing units to implement a flight planning module. The flight planning module is configured to display on the display unit a pending flight plan and implement a first button associated with a display of the pending flight plan. The first button, if selected, directs the one or more processing units to convert the pending flight plan to a format for sending in a datalink message, and to cause the pending flight plan to be sent to a ground station in a downlink datalink message without human input to a message applications module, the message applications module including instructions to display information corresponding to datalink messages on a display unit and to maintain a message log of datalink messages (Col. 1, Ln. 16-34) (wherein the ATC interface application, when run on the processor of the at least one avionics device, causes the processor to capture data for an ATC downlink message, and wherein the ATC application, when run on the processor of the CMU, causes the processor to send the ATC downlink message to an ATC center)…
…for the benefit of record keeping and maintaining messaging logs for review.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods for enhanced adoptive validation of ATC clearance requests disclosed by Shamasundar to include record keeping taught by Judy. One of ordinary skill in the art would have been motivated to make this modification in order to maintaining messaging logs for review.
Shamasundar in view of Judy do not explicitly disclose, to store an indication of the origin of the ATC downlink message.
However, in the same field of endeavor, Cabos discloses, limitation and motivation addressed supra, see claim 1.

REGARDING CLAIM 13, Shamasundar in view of Judy and Cabos remains as applied above to claim 12, and further, Shamasundar also disclose, the at least one avionics device comprises one or more of a navigational display, a primary flight display, an electronic flight bag (EFB), a tablet, a smart phone, a portable electronic device, a Maintenance Terminal, or a Cabin terminal (Shamasundar: [0019]).

REGARDING CLAIM 14, Shamasundar in view of Judy and Cabos remains as applied above to claim 12, and further, Shamasundar also disclose, a configuration database that is configured to register the at least one avionics device that is coupled to the CMU, FMS, or CMF, wherein the configuration database indicates the parameters that can be used to generate an air traffic control downlink message for the registered at least one avionics device (Shamasundar: [0014], 0022]; [FIG. 2]).

REGARDING CLAIM 15, Shamasundar in view of Judy and Cabos remains as applied above to claim 12, and further, Judy also disclose, the ATC interface application, when run on the processor of the at least one avionics device, causes the processor to capture data for a multiple elements of a multiple element ATC downlink message (Judy: … the ATC interface application, when run on the processor of the at least one avionics device, causes the processor to capture data for a multiple elements of a multiple element ATC downlink message… (Col. 8, Ln. 63-67)).

REGARDING CLAIM 16, Shamasundar in view of Judy and Cabos remains as applied above to claim 12, and further, Shamasundar also disclose, the ATC interface application, when run on the processor of the at least one avionics device, causes the processor to generate the ATC downlink message by sending the data to the ATC application on the CMU, FMS, or CMF (Shamasundar: [0013]; [FIG. 3(314, 316, 317, 320, 322)]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shamasundar (US 20160125744 A1) (hereinafter Shamasundar ‘744’) in view of Judy (US 9280903 B2) and Shamasundar (US 20170076611 A1) (hereinafter Shamasundar ‘611’).

REGARDING CLAIM 17, Shamasundar ‘744’ discloses, displaying, on one of the onboard graphical display avionics device or the offboard avionics device, the ATC downlink message (Shamasundar ‘744’: [0019]; [0029]); when the ATC downlink message is approved to be sent, passing the ATC downlink message to the air traffic control application on the CMU, CMF, or FMS (Shamasundar ‘744’: [0014]).
Shamasundar ‘744’ does not explicitly disclose, receiving input on at least one of an onboard graphical display avionics device or an offboard avionics device to request a change to a current flight parameter based on an active state of the aircraft; generating, on one of the onboard graphical display avionics device or the offboard avionics device, a call to an air traffic control application running on a communications management unit (CMU) or communications management function (CMF) or flight management system (FMS), the call based on the input.
However, in the same field of endeavor, Judy discloses, [ABS] “In one embodiment an in-aircraft system that implements a flight planning module is provided. The flight planning module is configured to display on the display unit a pending flight plan and implement a first button associated with a display of the pending flight plan. The first button, if selected, directs the one or more processing units to convert the pending flight plan to a format for sending in a datalink message, and to cause the pending flight plan to be sent to a ground station in a downlink datalink message without human input to a message applications module, the message applications module including instructions to display information corresponding to datalink messages on a display unit and to maintain a message log of datalink messages” and “the message applications module 112 can identify messages that include or otherwise correspond to a pending or active flight path, such as flight clearance related messages (lateral, vertical, and/or heading) or ground-initiated flight plan modification requests, and send information based on such messages to the flight planning module 102” (Col. 10, Ln. 46-53) (receiving input on at least one of an onboard graphical display avionics device or an offboard avionics device to request a change to a current flight parameter based on an active state of the aircraft); “In one embodiment an in-aircraft system is provided. The in-aircraft systems include one or more processing units coupled to a display unit and one or more data storage mediums coupled to the one or more processing units, the one or more data storage mediums including instructions which, when executed by the one or more processing units, cause the one or more processing units to implement a flight planning module. The flight planning module is configured to display on the display unit a pending flight plan and implement a first button associated with a display of the pending flight plan. The first button, if selected, directs the one or more processing units to convert the pending flight plan to a format for sending in a datalink message, and to cause the pending flight plan to be sent to a ground station in a downlink datalink message without human input to a message applications module, the message applications module including instructions to display information corresponding to datalink messages on a display unit and to maintain a message log of datalink messages” (Col. 1, Ln. 16-34) and “Example 6 includes the in-aircraft system of Example 5, wherein the flight planning module is configured to: store the pending flight plan in the one or more data storage mediums; after storing the pending flight plan, clear the pending flight plan from the display unit and display an active flight plan instead; after clearing the pending flight plan, receive signals from one or more human input devices directing the one or more processing units to display the pending flight plan stored in the one or more data storage mediums; and display the pending flight plan stored in the one or more data storage mediums” (Col. 13, Ln. 33-43) (a call to an air traffic control application running on a communications management unit (CMU) or communications management function (CMF) or flight management system (FMS), the call based on the input), for the benefit of changing a flight plan as inflight parameters change to adjust to dynamic inflight circumstances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods for enhanced adoptive validation of ATC clearance requests disclosed by Shamasundar ‘744’ to include changing flight plans based on current flight conditions taught by Judy. One of ordinary skill in the art would have been motivated to make this modification in order to change a flight plan as inflight parameters change to adjust to dynamic inflight circumstances.
Shamasundar in view of Judy do not explicitly disclose, receiving the ATC downlink message from the air traffic control application running on the CMU, CMF, or FMS in response to the call.
However, in the same field of endeavor, Shamasundar ‘611’ discloses, [0036] “When alternative predictive request is selected, method 300 provides a list of alternative requests, with time to execute and wind data, for example (block 340). The pilot can then select one of the alternative requests for further action at 342. After selection, an ATC request is built with automatically filled data on an ATC request page (block 344). The ATC request is then sent to a ground center (ATC) (block 350). The ground center also receives the “contact ATC center” message from block 336 when selected. A response from the ground center is then sent back to the aircraft with a clearance having instructions that match the ATC request that can be executed after pilot review and confirmation (block 352)”, for the benefit of automatic transmission preventing any elapsed time that can change the conditions applicable to the original uplink/downlink messaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify systems and methods for enhanced adoptive validation of ATC clearance requests disclosed by a modified Shamasundar ‘744’ to include automatic downlink messaging taught by Shamasundar ‘611’. One of ordinary skill in the art would have been motivated to make this modification in order to automatically transmit communication preventing any elapsed time that can change the conditions applicable to the original uplink/downlink messaging.

REGARDING CLAIM 18, Shamasundar ‘744’ in view of Judy and Shamasundar ‘611’ remains as applied above to claim 17, and further, Shamasundar ‘744’ also disclose, receiving an input comprises receiving an input on one or more of a navigational display, a primary flight display, an electronic flight bag (EFB), a tablet, a smart phone, a portable electronic device, a Maintenance Terminal, or a Cabin terminal (Shamasundar: [FIG. 4-8]).

REGARDING CLAIM 19, Shamasundar ‘744’ in view of Judy and Shamasundar ‘611’ remains as applied above to claim 17, and further, Judy also disclose, on the at least one of the onboard graphical display avionics device or the offboard avionics device, receiving a selection to enable generation of an ATC downlink message (Judy: [ABS]); and capturing data for the ATC downlink message from the at least one of the onboard graphical display avionics device or the offboardavionics device (Judy: (Col. 4, Ln. 35-56)).

REGARDING CLAIM 20, Shamasundar ‘744’ in view of Judy and Shamasundar ‘611’ remains as applied above to claim 17, and further, Shamasundar ‘744’ also disclose, receiving input comprises receiving input via one of a touchscreen or a cursor control (Shamasundar ‘744’: [FIG. 4-8]).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 12, and 17 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the reference combinations applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663